    Case 1:15-cv-01158-LPS Document 630 Filed 11/16/18 Page 1 of 1 PageID #: 21898

I
I
                                  IN THE UNITED STATES DISTRICT COURT

I                                   FOR THE DISTRICT OF DELAWARE


I      THE GILLETTE COMP ANY,

                     Plaintiff,
                                                      )
                                                      )
                                                      )
                                                      )
I             V.                                      )
                                                      )
                                                             C.A. No. 15-1158-LPS-CJB

       DOLLAR SHAVE CLUB, INC., et al.,               )
I                    Defendants.
                                                      )
                                                      )


I                                      ~ ~ lORDER
              At Wilmington t h i s ~ day of         No ~~      2018, having considered the parties'

I      Joint Motion to Redact Portions of the October 15, 2018 Hearing Transcript, IT IS HEREBY


I      ORDERED that the motion is GRANTED.

              The Clerk of the Court shall docket the redacted version of the transcript attached as

I      Exhibit B to the motion. The original, unre


I
I
I
I
I
I
I
I
I
